   8:19-cr-00390-JFB-SMB Doc # 56 Filed: 03/05/21 Page 1 of 2 - Page ID # 121




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                               8:19CR390

          vs.                                        FINAL ORDER OF FORFEITURE

 FELIPE HERNANDEZ MOLINA,

                        Defendant.



       This matter is before the Court upon the Government=s Motion for Final Order of

Forfeiture (Filing No. 50). The Court reviews the record in this case and, being duly

advised in the premises, finds as follows:

       1.       On November 19, 2020, the Court entered a Preliminary Order of Forfeiture

(Filing No. 45) forfeiting defendant’s interest in the $7,836.00 U.S. currency to the United

States.

       2.       Beginning on November 20, 2020, the United States posted a Notice of

Criminal Forfeiture on an official internet government forfeiture site, www.forfeiture.gov,

as required by Rule G(4)(a)(iv)(C). See Declaration of Publication, Filing No. 49.

       3.       The United States has advised the Court that no party has filed a Petition .

From a review of the Court file, the Court finds no Petition has been filed.

       4.       The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.
   8:19-cr-00390-JFB-SMB Doc # 56 Filed: 03/05/21 Page 2 of 2 - Page ID # 122




      B. All right, title and interest in and to the $7,836.00 U.S. currency held by any

person or entity is hereby forever barred and foreclosed.

      C.   The $7,836.00 U.S. currency is hereby forfeited to the United States of

America.

      D. The United States is directed to forfeit the currency in accordance with law.

      DATED this 5th day of March, 2021.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            2
